Citation Nr: 1634300	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  10-32 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1994, 
from December 2006 January 2009, and from June 2010 to June 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma

This case was remanded by the Board in April 2014.  Since that time, this appeal has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

In April 2014, the Board remanded the present claim, in pertinent part, for a VA examination regarding the etiology of the Veteran's obstructive sleep apnea. Unfortunately, the resulting July 2014 Disability Benefits Questionnaire (DBQ) was inadequate and a remand is required.   See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

In this case, the Board sought a VA medical opinion regarding the etiology of the Veteran's sleep apnea as it is unclear whether the Veteran's disability began during his first period of service, was aggravated by subsequent periods of service, or is simply not related to service.  In this regard, the Veteran reports that he first noticed sleep symptoms, including poor sleep, being sleepy during the day, and being told that he snored badly, during his first period of service.  See July 2010 Substantive Appeal Form 9.  Alternatively, he reports that his sleep apnea, which was formally diagnosed in February 2004, prior to his second period of active service, was aggravated by his active duty in Southwest Asia, in a war zone, where he was not able to use his CPAP machine.  Id.  

Sleep apnea was not noted on the December 2006 Report of Medical Examination.  Thus, a medical opinion was necessary to determine whether there was clear and unmistakable evidence that the Veteran's sleep apnea pre-existed service and was not aggravated by service.  Here, the July 2014 VA examiner found that the Veteran's sleep apnea clearly and unmistakably pre-existed service, but did not specify the evidence relied upon in reaching the conclusion.  Even if the Board assumes that the examiner based the determination on the February 2004 sleep study which noted moderate to severe obstructive sleep apnea with hypoxemia, the examiner did not explain whether there was clear and unmistakable evidence that sleep apnea was not aggravated by service.  

Further, the July 2014 VA examiner did not discuss the lay evidence of record regarding the Veteran's symptoms during his first period of service, or the April 2009 statement from the Veteran's wife's regarding her observations of his symptoms following his first tour of duty in Southwest Asia, even though the examiner was specifically directed to discuss such lay evidence.  It also appears that the examiner may have based the negative opinions on inaccurate facts as the examiner noted that the onset of the Veteran's sleep apnea was in July 2008 and did not discuss a February 2004 sleep study report.  

While the Board acknowledges that the evidence indicates that sleep apnea was incurred prior to the second period of service, and the Board has considered the reports of worsening as a result of service, the Board is unable to grant the claim at this time.  In this regard, the Board acknowledges the that the Veteran's treatment for his sleep apnea has changed from use of a CPAP machine alone prior to service, to CPAP machine with sleep medication beginning approximately nine months after service, but there is no competent evidence of record indicating that any increase is due to service.  To the contrary, the evidence indicates that results of the July 2008 sleep study, conducted during service, reflected mild sleep apnea.  See July 2014 VA examination report.  Further, the February 2004 sleep study report also recommended medications to address the Veteran's snoring and nasal congestion, in addition to the CPAP machine.  Thus, it is unclear whether the prescription of sleep medication in addition to the CPAP machine, post-service, is evidence of worsening sleep apnea.  For all of the foregoing reasons, an addendum opinion must be obtained.  See Stegall, supra. 

Prior to obtaining a VA opinion or examination, all outstanding, pertinent treatment records should also be obtained.  As the Veteran is regularly treated at VA, any outstanding VA outpatient treatment records should be obtained.  The most recent VA outpatient treatment records in the electronic file are dated in May 2013.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, all outstanding treatment records should be obtained, to include those from the Tulsa Outpatient Treatment Center dated since May 2013. 

2.  After obtaining all outstanding records, seek an addendum opinion from the July 2014 VA examiner to determine the nature, extent, onset, and etiology of the Veteran's obstructive sleep apnea.  If the July 2014 VA examiner is not available, seek another VA opinion from the appropriate medical professional.  The Board leaves it to the discretion of the examiner to determine whether the Veteran should be physically examined.  The electronic claims folder should be made available and reviewed by the examiner.  If examined, all indicated studies should be performed and all findings should be reported in detail. 

The examiner is asked to address the following:  

   a. Discuss whether sleep apnea clearly and unmistakably existed prior to any of the Veteran's three periods of active duty service.  If so, discuss whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.  

In reaching this conclusion, the examiner should specifically address the February 2004 sleep study that diagnosed obstructive sleep apnea prior to the period of service beginning in June 2008, as well as the Veteran's reports that he was not able to use his CPAP machine during service in Southwest Asia.  The examiner should also consider the VA treatment records that note the Veteran began taking medication for sleep apnea in addition to using a CPAP machine, in March 2012, which was after he returned from Southwest Asia.  The examiner should also address the lay statements of record regarding observations of the Veteran's sleep apnea symptoms following the Veteran's service in Southwest Asia.   

   b. If there is not clear and unmistakable evidence that sleep apnea existed prior to service entrance (of any the three periods of active service), discuss whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea was incurred during service.  The examiner should consider the Veteran's report that he experienced symptoms of poor sleep, being sleepy during the day, and being told that he snored badly, during his first period of service (from September 1974 to September 1994). 

The examiner should provide complete rationale for the conclusions reached.
  
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, furnish to the Veteran and his representative, an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




